Citation Nr: 1411609	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 5, 2009, for the grant of service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA Regional Office (RO) in Buffalo, New York.  

Subsequent to the September 2011 statement of the case additional evidence was associated with the claims file.  However, review of the evidence reveals that is not relevant to the issue on appeal.  Thus, a remand is not necessary.  See 38 C.F.R. § 19.37 (2013).


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was filed in August 2003.

2.  An unappealed rating decision dated in January 2004 denied service connection for bilateral hearing loss.

3.  An August 26, 2009, statement can reasonably be construed as an informal claim for VA compensation benefits based on bilateral hearing loss.   

4.  There is no communication of record prior to August 26, 2009, that can be construed as a formal or informal claim for VA compensation benefits based on bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The RO's January 2004 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013); 38 C.F.R. §§  20.200, 20.302, 20.1103 (2013).

2.  The criteria for an effective date of August 26, 2009, but no earlier, for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in February 2010 and November 2010 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in March 2010 and April 2011.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

The Veteran's believes that the effective date should be the date of his discharge from service in June 1970.  See, e.g., August 2011 notice of disagreement.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

VA treatment records show that the Veteran has had bilateral hearing loss at least as early as 1997.  

A claim seeking service connection for bilateral hearing loss was received by the RO in August 2003.  

In a January 2004 rating decision, the RO denied service connection for bilateral hearing loss and also denied an increased rating claim.  In February 2004, the Veteran filed a notice of disagreement only as to the increased rating issue.  There is no indication in this statement evidencing a disagreement with the denial of service connection for bilateral hearing loss.

A statement received at the RO on August 26, 2009, shows that the Veteran reported several disorders that he believed began in service.  He reported that he lost his hearing during service.  

The current claim, which led to the grant of service connection, was received by the RO on November 5, 2009.  

Based on a review of the evidence, the Board concludes that an effective date of August 26, 2009, but no earlier, is warranted.  Although the Veteran contends that the effective date should be when he was discharged from service, the evidence does not show that a claim seeking service connection for bilateral hearing loss was filed until August 2003.  None of his statements prior to August 2003 indicate an intent to seek service connection for bilateral hearing loss.  The August 2003 claim was denied in a January 2004 rating decision, which the Veteran did not appeal.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In reaching the conclusion that the January 2004 rating decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  

In this case, no additional new and material evidence pertinent to service connection for bilateral hearing loss was received after the January 2004 rating decision until the August 26, 2009, statement.  The January 2004 rating decision is thus final.  

Having found that the previous rating decision is final, the Board concludes that the earliest effective date that can be granted is August 26, 2009.  After the January 2004 rating decision, correspondence was received at the RO from the Veteran on August 26, 2009, evidencing a belief of entitlement to bilateral hearing loss.  Liberally construing that statement, especially as the Veteran is representing himself, by the Veteran mentioning losing his hearing in service, the Board concludes that an informal claim seeking service connection for bilateral hearing loss was raised by that correspondence.  

Considering that the August 26, 2009, correspondence is an informal claim, the Board concludes that an earlier effective date of August 26, 2009, but no earlier, for the grant of service connection for bilateral hearing loss is warranted.  As discussed above, the Board finds that the January 2004 rating decision is final.  Because the January 2004 RO rating decision is final, the August 2009 correspondence is a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the January 2004 denial by the RO.  The evidence also shows that the date of receipt of an informal claim was August 26, 2009, and that it is a claim reopened after final disallowance.  In light of the foregoing, the earliest effective date for the award of service connection that may be assigned for the Veteran's bilateral hearing loss is August 26, 2009.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for bilateral hearing loss should date back to when he was discharged from service, the governing legal authority is clear and specific, and VA is bound by it.  As a result, no effective date earlier than August 26, 2009, can be granted.  Therefore, an effective date of August 26, 2009, but no earlier, for the grant of service connection for bilateral hearing loss is granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  



ORDER

Entitlement to an effective date of August 26, 2009, for the grant of service connection for bilateral hearing loss is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


